t c memo united_states tax_court steven wesley noe petitioner v commissioner of internal revenue respondent docket no filed date steven wesley noe pro_se christal w hillstead for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure background respondent determined deficiencies in and additions to petitioner's federal income taxes for and as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner is subject_to the federal_income_tax laws and more specifically whether he is required to pay income_tax on the wages paid to him during the years in issue whether petitioner is liable for additions to tax under sec_6651 for failure_to_file timely an income_tax return for the years and whether petitioner is liable for additions to tax under sec_6654 for failure to pay estimated income_tax for the years and and whether petitioner is liable for a penalty under sec_6673 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in veradale washington when his petition was filed petitioner did not file federal_income_tax returns for the years and on date respondent issued a statutory_notice_of_deficiency to petitioner for the years and based upon taxable_income reports issued by third parties the amounts of the deficiencies in tax and additions to tax determined by respondent with respect to petitioner for and are set forth above during petitioner received wages from sunshine nursing homes inc in the amount of dollar_figure from new hope inc in the amount of dollar_figure and from inland nurse providers inc in the amount dollar_figure during petitioner received wages from loganhurst health care in the amount of dollar_figure in petitioner also received unemployment_compensation from the state of washington in the amount of dollar_figure the fact of these payments and the amounts have been stipulated by the parties petitioner and respondent have stipulated that if petitioner had filed a tax_return for and he would be entitled to no more than a standard_deduction based on single filing_status for those years the parties also have stipulated that in dollar_figure was withheld from petitioner's wages by inland nurse providers inc and that petitioner made no other_payments of estimated_tax for and no payments of estimated_tax whatsoever for at trial respondent moved for a penalty under sec_6673 against petitioner on the grounds that he had instituted and maintained the proceedings primarily for delay and that his positions were frivolous and groundless discussion petitioner presented no evidence at trial to refute respondent's determinations he stipulated to the amount of his q4e- earnings for and petitioner argues inter alia that the income_tax is an invalid excise_tax he is not subject_to the income_tax since he is a resident_of_the_united_states and a citizen of the state of washington whose citizenship does not depend upon immigration and naturalization or upon the 13th 14th and 15th amendments he is not subject_to tax on his earnings from his labor and the commissioner is only authorized to collect taxes paid_by stamp whereas petitioner is not engaged in an activity that requires him to buy stamps petitioner's positions are wholly frivolous the 16th amendment authorizes the imposition of a nonapportioned direct income_tax on u s citizens residing in the 885_f2d_547 9th cir 848_f2d_1007 9th cir affg tcmemo_1987_225 80_tc_1111 furthermore u s citizens' wages are income and this income may be taxed without apportionment see wilcox v commissioner supra rowlee v commissioner supra petitioner's other arguments are equally misguided and such arguments have been repeatedly rejected by this and other federal courts see eg wilcox v commissioner supra paying taxes is not voluntary talmage v commissioner tcmemo_1996_114 n sec_6201 grants assessment authority with respect to all taxes as to which returns or lists are made under the code - - including the income_tax affd per curiam without published opinion 101_f3d_695 4th cir petitioner has not presented this court with a valid argument that would rebut respondent's determination accordingly respondent's determination of deficiencies in petitioner's income_tax for the years and is sustained sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a required return on or before the specified filing_date including extensions the addition_to_tax is inapplicable however if the taxpayer shows that the failure_to_file the return was due to reasonable_cause and not due to willful neglect see sec_6651 to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence and still was unable to file the return within the statutorily prescribed time see 92_tc_899 whether the elements that constitute reasonable_cause are present in any given situation is a question of fact see 469_us_241 n in the present case petitioner admitted that he had failed or refused to file a tax_return for and petitioner has not asserted and we do not find that petitioner's failure_to_file was due to reasonable_cause respondent's determination of an addition_to_tax under sec_6651 for the years and is sustained - - sec_6654 imposes an addition_to_tax equal to the amount of the underpayment multiplied by the underpayment rate established under sec_6621 for the period of the underpayment the addition_to_tax under sec_6654 is mandatory unless petitioner can prove that he complies with one of the exceptions contained in sec_6654 see 84_tc_859 75_tc_1 petitioner did not introduce evidence on this issue and we sustain respondent's determination of the addition_to_tax under sec_6654 sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer's position is frivolous or groundless ie it 1s contrary to established law and unsupported by a reasoned colorable argument for a change in the law see 791_f2d_68 7th cir kish v commissioner tcmemo_1998_16 talmage v commissioner supra in our opinion such is the case here and we believe that a penalty is appropriate the positions argued by petitioner are frivolous and wholly without merit moreover we previously rejected petitioner's frivolous arguments when he raised them by motion for summary_judgment accordingly petitioner was fully warned of our opinion with - j- regard to his arguments we will require petitioner to pay a dollar_figure penalty under sec_6673 an order will be issued qranting respondent's motion for a penalty and decision will be entered for respondent
